Establishment, operation and use of SIS II (regulation) - Establishment, operation and use of SIS II (decision) - Access to SIS II by the services responsible for issuing vehicle registration certificates (debate)
The next item is the joint debate on
the report by Mr Coelho on behalf of the Committee on Civil Liberties, Justice and Home Affairs on the proposal for a regulation of the European Parliament and of the Council on the establishment, operation and use of the second generation Schengen Information System (SIS II) - C6-0174/2005 -,
the report by Mr Coelho on behalf of the Committee on Civil Liberties, Justice and Home Affairs on the proposal for a Council decision on the establishment, operation and use of the second generation Schengen Information System (SIS II) - C6-0301/2005 - and
the report by Mr Coelho on behalf of the Committee on Civil Liberties, Justice and Home Affairs on the proposal for a regulation of the European Parliament and of the Council regarding access to the Second Generation Schengen Information System (SIS II) by the services in the Member States responsible for issuing registration certificates for vehicles - C6-0175/2005 -.
Mr President, I wish to begin by congratulating Mr Coelho, the rapporteur, for his excellent work on the legal package for the second generation Schengen Information System. I also take the opportunity to mention the important work that has been carried out by the Finnish Presidency to finalise the discussions on this legislative package.
Parliament, the Council and the Commission have all taken a very proactive attitude in finding compromises on this very sensitive and complex dossier. The Justice and Home Affairs Council confirmed earlier this month that this SIS tool remains an absolute priority and the Commission continues to give the highest importance to this dossier.
SIS II will be an important tool to ensure the efficient exchange of information between the relevant authorities. SIS II will contribute to a higher level of security as it will have greater functionalities than the current SIS that will be better suited to the operational needs of police and other authorities.
Moving forward with SIS II will be a decisive step in underpinning free movement, effective border controls and the ongoing fight against serious crime and terrorism. At the same time, better safeguards have been included: for example precise data protection rules have been introduced that should also provide for more transparency and accountability.
I strongly hope that the Council and Parliament will agree on a first reading compromise because the legislative framework is a key element - indeed a precondition - that will allow the Commission to complete the development of SIS II and allow it to start its operational phase. Any further delays on the legal basis will inevitably have a negative impact on the revised timetable of SIS II, and thus on lifting the internal borders of the European Union.
Therefore I can agree to the rapporteur's proposal and I will continue to hope for a first reading compromise in order to speed up the process of implementation.
rapporteur. - (PT) Mr President, Mr Frattini, ladies and gentlemen, what we have on the table are three documents: two regulations and one decision. I should like to draw the Chamber's attention to five issues, the first of which is institutional, namely the absurdity of the legislative process.
We have three different legal documents subject to two different procedures: the regulations are subject to codecision and the decision to the consultation process. The three documents refer to the same situation; we do not have three Schengen Information Systems, we have one, on which we are making laws using different legal systems. This is an absurd situation that must not be allowed to continue. If the European Constitution had been adopted we would not be finding ourselves in this ridiculous situation.
This was a complex legal procedure which required everyone to work in a great spirit of cooperation. I should like to thank publicly the shadow rapporteurs and all the members of the Committee on Civil Liberties, Justice and Home Affairs. I wish to thank in particular Mr Lax, Mrs Mastenbroek and Mrs Kaufmann for their invaluable help and for working under great pressure to secure an agreement at first reading.
The second point I wish to make is that, to my mind, this is a good outcome for Europe. This is because we have more security, better data protection and the system has been tightened up. Biometric data make it easier to identify people, so that a more reliable connection can be made between the person and the identity document, which serves to strengthen security standards. Furthermore, alerts can be tackled more intelligently, which we call the interlinking of alerts. This enables a policeman to distinguish between a less serious crime and an act that may be linked to a criminal network or to a series of crimes that require a more sophisticated security response. Not only are we managing information more intelligently, we are also helping the law enforcement bodies to guarantee security more effectively. With the three documents on which we are about to vote, we are helping to make our external border controls more effective and movement within the Community more secure.
Thirdly, I believe that this is a good outcome for the new Member States, which justifiably want to give their citizens the feeling that they are fully-fledged citizens with the same right to free movement as those in the rest of the Community. This is why we must not hold back the legislative process. There needs to be an agreement at first reading and once this is in place we will be in a position to adopt a legal basis by the end of 2006 as we have undertaken to do.
Fourthly, Mr President, I feel that this is a good outcome for Parliament, because we have managed to achieve most of what we had been fighting for, of which I should like to highlight the following: Community management of the central system, under the democratic control of the European Parliament and the legal control of the Court of Justice (the creation of a Community agency within five years, established in codecision with Parliament, is provided for); the fact that there is greater harmonisation of alerts in the Schengen Information System (SIS), whereby entry into the Schengen area can be refused (the Commission is invited to submit initiatives, within three years, aimed at achieving higher levels of harmonisation); the fact that European Arrest Warrants are stored in the SIS central system; the fact that we are using biometric data as a research field only after the drafting of a report to be submitted to Parliament on which Parliament will have its say; the fact that we have clearly strengthened the rules on data protection and the rights of individuals in relation to the system, the fact that the supervision system has been strengthened at both European and national level; and the obligation to draw up reports in order to increase transparency regarding the overall functioning of the system.
My fifth and final point, Mr President, is a remark to the Council and a vote of thanks to the Commission. I wish to thank the Commission, and in particular Mr Frattini, who worked closely with Parliament throughout the process and - let me stress this point - helped the Commission and Parliament to find a great deal of common ground. I should also like to thank the two Presidencies - of Austria and Finland - for the huge amount of work that they put into this process. I should particularly like to thank Mr Rajamäki, Finnish home affairs minister and current chairman of the Justice and Home Affairs Council, and all his team, and a special word of thanks for the chairman of the Schengen working group. People worked very hard and, to my mind, achieved success, both in terms of the legal solutions that we found and the institutional undertakings that we have made; for example, the Presidency has undertaken to channel all its efforts into adopting the framework decision on data protection in the third pillar by the end of the year.
Mr President, I should like to say, however, that the Council did not always do the right thing. It failed to honour the promises it made at the high-level informal trialogue in May held in Strasbourg, and this led to a major defeat for the Austrian Presidency. I hope that the Council does not do likewise with the compromise reached in the Brussels trialogue of 26 September. I say this because although we managed to reach an excellent agreement at the 26 September trialogue, 48 hours, just two days, before the vote on the compromise text at the Committee on Civil Liberties, the Council sought to open up the SIS to the secret services of the Member States on the basis of an initiative by one Member State. It must be said that, in terms of its actual content, this proposal makes no sense. We cannot, on the one hand, increase personal data protection requirements, which we did in the compromise text, and, on the other, open up access to the structures of the Member States, which by definition are not answerable, either partly or totally, to the authorities responsible for data protection. This paradox makes no sense. It is also ridiculous for procedural reasons, insofar as two days before Parliament voted on the text that had been agreed upon in the trialogue with the Presidency and Mr Frattini, attempts were being made to amend the text. One does not make changes to a negotiation and a compromise in 48 hours.
Relations between the European institutions should be characterised by loyalty and good faith. The President of Parliament is good to his word. We are ready to vote on a text that we managed to reach over many months and lengthy negotiations. I trust that the Council will also honour its commitment and that the new second generation SIS will be up and running, at the earliest opportunity, operating effectively and efficiently, and delivering security.
(Applause)
Negotiations concerning all three documents have been long drawn-out and very arduous, but we have finally reached a compromise, both within the European Parliament and, some time later, in our negotiations with the Commission and the Council. We are aware of the responsibility we owe to a project as demanding as the enlargement of the Schengen area, which is why we on the Committee on Civil Liberties, Justice and Home Affairs adopted the legal bases virtually unanimously - that is, with a large majority. I believe that the same thing will also happen when we vote at the plenary session. Any further procrastination in adopting the legal bases will affect the launch of SIS II. For this reason, the European Parliament should adopt the bases as a matter of urgency, as they clearly provide a cornerstone for the technical set-up of SIS II. However, how the Council will act and how the next stage of harmonisation will proceed is another question.
It has now become clear that the enlargement of the Schengen area will be delayed for technical reasons. These difficulties are probably considerable. The new Member States, among them Slovenia, which have invested a lot of effort in meeting the Schengen criteria, have confirmed that they have fulfilled all these criteria. Consequently, the delay is not due to any lack of preparation on our part. Linked to this is the extremely serious issue of the costs we will incur as a result of the delay in acceding to the Schengen area.
I therefore support the alternative solutions which will grant accession to SIS I only to those Member States which have finalised their preparations, that is to say, to those which have fulfilled all the criteria for inclusion in the Schengen Information System within the time limit originally envisaged. I hope that Parliament will adopt the afore-mentioned legal bases and I would like to thank Mr Coelho and Commissioner Frattini for their outstanding cooperation.
on behalf of the PSE Group. - (FR) Mr President, I should like to begin, of course, by thanking Mr Coelho and the groups' shadow rapporteurs for their intensive work.
The implementation of the second generation Schengen Information System (SIS II) should enable us to help remove the internal borders with the ten new Member States. Enlarging the Schengen area is a priority for our Parliament. We understand the difficulties faced by our Eastern European colleagues in terms of explaining to their fellow citizens why they cannot move freely within Europe. That is why we wanted to reach an agreement at first reading so as not to hinder the free movement of all European citizens.
The Schengen Information System must provide us with a high level of security with which to remove the borders, but any centralised database must comply with the principles of proportionality and purpose so as to ensure that everyone's private life is protected. That is why we are pleased to see a direct, specific reference in this text to the future framework decision on the protection of data under the third pillar, something for which I am especially grateful to Mr Coelho. I hope that the Council will be able to send us its first reading of this text very soon, just as it promised to do during our last plenary session.
The SIS is a monitoring tool that has been implemented at the external borders and that has replaced the old fixed installations, which were abolished as part of the efforts to promote the free movement of persons. We wanted strictly to define those authorities that would have direct access to the data. The list of authorities granted access will thus be published in the Official Journal, and this will help to prevent any misuse of the data by making it possible to identify by whom, when and why the data from the system were exploited. Furthermore, our priority is to grant people access to information about themselves, by giving them the opportunity to appeal and to correct any errors.
We have worked together, in a spirit of compromise, in order to arrive as quickly as possible at a joint text. I understand the concerns of the new Member States following the Commission's announcement that there has been a delay in implementing the system. These are, however, technical problems in the system for which the European Parliament cannot be held responsible. Finally, I should like to call on the Member States not to impose any last-minute requests that might jeopardise the compromise accepted by all of the institutions, and not to further delay the adoption of this text, which is necessary from the point of view of free movement.
on behalf of the ALDE Group. - (SV) In a short time, we shadow rapporteurs have joined the rapporteur in approving all the legislative proposals necessary in order to extend the Schengen area also to include the new Member States. I wish to extend a special thank you to the rapporteur, Mr Coelho, and to the shadow rapporteurs for the splendid consensus we have achieved and for the constructive outcome of our work.
The fly in the ointment is the timetable. Despite having done our utmost in order as quickly as possible to phase out internal borders, the Schengen enlargement will be delayed. By how long is not yet clear. We in the Group of the Alliance of Liberals and Democrats for Europe do not think that we have had enough by way of answers from the Council and the Commission as to why there has been a delay which, moreover, threatens to go on for some time. Every citizen who is waiting no longer to have to pass through internal border controls is entitled to be told where the problem lies. We therefore propose that the Commission immediately set up an independent inquiry into the causes of the delay.
The Schengen area is one of the EU's most successful projects. Abolishing internal borders is one very practical way of creating a common European identity. It might be said to be one of the EU's most fundamental tasks.
During the preparations for SIS II, the introduction of biometrics - that is to say, the inclusion of fingerprints in databases - was perhaps the most controversial issue. The solution whereby biometrics are to be introduced in two stages is a good one. In the first stage, it would only be permitted to confirm a person's identity with the help of fingerprints. In the second stage, it would also be possible to make searches using biometric criteria.
I am convinced that it should only be possible to use biometrics with very great care and discernment. In the SIS II system, their use is, however, relatively uncontroversial because the database concerned contains, for the most part, information about people sought by the authorities.
What is, however, much more controversial is the use of fingerprints in the future common Schengen visas, which will be issued by the new Member States too. Here, we are concerned in most cases with tourists, relatives and business people who have never had any problems with the authorities.
The use of biometric criteria is a much bigger issue, both technically and administratively, in the case of the visa system than it is in the case of SIS II. For the visas, the fingerprints of 20 million people per year are to be taken. Therefore, it is probably important for governments not to delay in considering the possibility of excluding fingerprints from the system, in any case at the beginning. Otherwise, there is a great risk of the Schengen enlargement being delayed in this important area too, and that is something that we really do not wish to see happen.
on behalf of the Verts/ALE Group. - (SV) Mr President, thank you, Mr Coelho for your work on improving this proposal. It is important for us to enhance data protection, something that the European Parliament is trying to do. It is important for people to be allowed to know what information is being recorded about them, for sound reasons.
I think that Schengen, including the Schengen Information System, has been beset by problems from the very beginning. In practice, we have replaced simple border controls by an ability on the part of the authorities constantly to keep a check on people when they are actually in their own countries. What is being proposed here is an increase in the number of authorities that have access to data. The proposal thus entails increased use of this data, so we have to be still more careful about the information we submit. For that reason, I think it inappropriate to submit biometric data.
When the United States debated going down this road, it allowed its Supreme Court to examine the options. The implication for ourselves of their decision is that there would be a great risk either that many people who are entitled to enter the EU would not be able to do so, or - in the event of the safety margins being reduced - that undesirables would get in. There are many people - for example, hard-working people with poor fingerprints - who it would not be possible to identify with certainty using fingerprints. There is a danger that innocent people would be turned away and that guilty people would slip though.
Biometric data is also extremely expensive. Increased use of such data is unacceptable when it is now to be possible to search for such data. Nor is it acceptable for a decision on the matter to be made through a committee procedure. Biometric data entails an invasion of privacy, especially as it might very well affect innocent people. It is not a route we should go down.
A number of governments now wish, at the last minute, to introduce a provision whereby the security police are to have access to the data concerned. That would put an end to the whole principle of data protection, to the whole principle of the right to know what has been recorded about oneself and to the whole principle of legal certainty and the rule of law. It would be as well, I think, if the Council were to withdraw this debate from the agenda. The security police must not have access to such information.
on behalf of the GUE/NGL Group. - (DE) Mr President, Mr Vice-President of the Commission, even though the primary reason why SIS II is needed is that it enables the citizens of the new Member States to avail themselves of their right to unrestricted freedom of movement within the EU, my group will nevertheless be voting against the draft legislation, and there are two reasons why we have decided to do that.
The first has to do with data protection. The fact is that SIS II is not just about the free movement of persons, but also - and above all - about cooperation between police and justice authorities and a system of investigation. It is common knowledge, however, that the current arrangements for data protection within the third pillar are unsatisfactory. If citizens' rights and the requirements of security are to be kept in balance, what is needed is the framework decision on the protection of personal data.
This is something that this House recently voted unanimously to endorse, but what is the Council doing? The framework decision has not been forthcoming. As we have heard, there are those in the Council who still have reservations about it, and what that means in plain language is that we know, at present, neither when this framework decision is to enter into force, nor what substantial changes the Council has made to it, even though considerations of human rights make it imperative that proper data protection be guaranteed, and, moreover, even before this sort of comprehensive database is created.
Secondly, the inclusion of biometric data is problematic, and for a variety of reasons. For a start, the impact of the use of biometric data in such a large system has not been assessed, and nor have the conditions for the inclusion of such data been adequately laid down. Another consideration is that it is not - in my group's view - acceptable that the question of when biometric data should be allowed to be used as a primary search criterion should be decided without reference to Parliament.
In conclusion, I would like to thank the rapporteur Mr Coelho for the good cooperation, but, while I am on that subject, I would like to emphasise that I take an unsympathetic view of the way in which the Council - largely in response to pressure from my own country - has dealt with this House over recent days. It is not acceptable that new demands should be made after the conclusion of the trilogue, thereby putting a pistol to Parliament's head.
It is made even less acceptable if one is aware of precisely why Berlin chose to try to blackmail the Council. By all means let the police have access to SIS II, but I have to tell the House that I do not believe that the secret services should be allowed to get their hands on it, for, as we have discovered all too often, they are accountable to themselves alone, and for that reason we should not make SIS II more accessible than it already is.
on behalf of the UEN Group. - (LV) Mr President, I wish I could be delighted about the fact that the European Parliament will consider this packet of three documents in the October part-session and that we shall probably take a reasonably rapid decision, which will also mean that it will be a codecision. While I have a high opinion of the rapporteur's main position, which is based on the European Parliament's traditional stance, and while really important issues have been debated, together with issues which, in my view, are not important at all, such as the location of the Community's agency, we have in reality forgotten about communicating with the public and we have lost track of the time that has been spent. For the public in the new Member States it is difficult to understand why the technical, financial and human resources for the internal borders of the new Member States will be applied two years later than planned and why Schengen agreement rights will not be extended to citizens of the new Member States until at least 2009. In reality, in the eyes of citizens of the new Member States, the Schengen area is a much greater symbol of the European Union's unity than the European Union constitution.
on behalf of the IND/DEM Group. - (NL) Mr President, the European Union is currently working hard at reinforcing external border control, which is important, but there are also the internal borders to consider, and incidents involving suspects crossing borders throw up questions about internal border control. I see Schengen as a romantic concept. In the European Union, it is not only innocent citizens who benefit from the free movement of persons; so did Hussein Osman, a 27-year-old who was one of those suspected in connection with the attacks in London, who was able to travel to Rome without any problems, and that cannot be what Schengen is about.
More frequent and more targeted controls will therefore need to be put in place, not only at national borders, but also on ferries, at airports and at railway interchanges. This is where an effective information system such as SIS II can be useful. Going back to the pre-Schengen era is not an option; after all, the free movement of persons and the effective functioning of the European Union go hand in hand, and the latter is dependent on the former.
(PL) Mr President, the Schengen Information System is a highly complex information transfer system linked to a computerised database. In its present form, this system is only capable of serving a maximum of 18 participating countries. No provision was made for extending it to include the new Member States of the Union after the enlargement. This was one of the reasons why it was necessary to start work on a new, second-generation information system, namely SIS II. The new Member States would like to join this system at the earliest opportunity. Initially, this was planned for October 2007 but, three weeks ago, the European Commission agreed that there would be a one-year delay. Commissioner Frattini stated that, at best, the new SIS II information system would be ready in June 2008. This is not the whole truth, because the date given only applies to the old Member States. The new entrants, like Poland, will be connected later, with our experts reckoning that it might not happen until the middle of 2009. We cannot agree to such a lengthy delay. We appreciate that the system needs more work, but the middle of 2009 is an unacceptable date. We want our nationals to feel they are fully-fledged European citizens when they travel.
(PL) Mr President, I would like to begin by thanking Mr Coelho and all the political groups for their serious and well thought-out work on the SIS II package. I agree with the rapporteur, however, that it is not acceptable for the Council to introduce amendments to the compromise already reached in the three-party talks. That is why, at this juncture, we should give priority to approval of the legislative package at first reading. The SIS II package provides increased security, better protection of personal data, and tighter border controls. It also increases both the freedom and the security of all citizens who live in the European Union and travel within it, not just the citizens of the new Member States. Of course, putting the new legislation into practice is just as important as approving it, and we therefore look forward to the debate on SIS II implementation when Commissioner Frattini is present. I would point out that, to date, no information has been made available to this House concerning the extent of the delay in constructing the central unit for the SIS II and the reasons for it. We are therefore eagerly awaiting the conclusions of the audit report on the European Commission's work on the construction of SIS II promised by Mr Kallas. This audit report and the forthcoming European Council summit, which will decide on the timetable for removing border controls with the new Member States, will both be good opportunities to debate an issue that is of such importance to ordinary people. SIS II is being created to fulfil commitments entered into at the highest political level in the Treaty of Amsterdam, the Accession Treaty and the Hague Programme. Meeting these commitments on time is vital for the European Union's credibility. It will be judged on whether it can meet the obligations and deliver the specific benefits and advantages it has promised its citizens.
Mr President, let me take this opportunity to thank Mr Coelho for his outstanding performance on this file. It is, after all, thanks to him and his negotiating skills that the decision-making procedure on this important and complex package of legislation has been finished in time. Mr Coelho was confronted with some tough choices during this process. Producing law at record speed is efficient, but it cannot be denied that this efficiency comes at the expense of transparency.
My group is worried about the lack of data protection concerning the second generation of the Schengen Information System. The Council finally agreed to refer to the framework decision on data protection in the third pillar. A referral like that is the least we can do to protect our citizens' rights and we are not there yet - far from it. The Council initially refused the referral because the decision had not yet been taken. That is true, but why? Is it not the Council that is putting the brakes on this issue? And is it not the Council that is aiming to water down the decision, almost to the point that there is hardly anything left to protect?
I cannot help but mention here the German Government's offer to make data protection in the third pillar a priority during its Presidency, provided we agree to make some fundamental changes at the last minute in situ. Well, that leaves a bitter taste indeed, after the British Government promised to deliver if Parliament agreed with data retention and did not; after both the Austrian and Finnish Presidencies did not seem too keen on pushing the issue forward, but are nevertheless watering down the proposal. Yes, German Government, you will have to make this one of your priorities, but not in exchange for a favour. You will have to do it because citizens deserve it and they deserve it now. The lack of data protection makes it all the more worrisome that the Parliament is asked to give up its decision-making rights concerning biometrics. Again, this is all in the spirit of efficiency, but at the expense of transparency, and therefore democracy.
So why am I proposing to vote in favour, in spite of all this criticism? For many reasons. I will mention just a few. The citizens of Europe do not appear to be particularly worried about co- or framework decisions; they are, however, worried about the increasing number of stolen cars finding their way to eastern European Member States and would like us to take the necessary steps to fight that growing area of crime. In an area without internal borders, we also need to have a joint approach to illegal immigration. No matter how difficult this issue is for many of us, we need a common tool to deal with the presence of illegal immigrants. Also, the Schengen Information System will add more meaning and substance to the European arrest warrant and strengthen the role of Europol and Eurojust with the increasing cooperation of our police and security forces.
(IT) Mr President, ladies and gentlemen, I should like to congratulate the rapporteur.
I believe that the great mystery is this huge technical delay in preparing the SIS. One might well suppose that there is a political reason for the fact that the SIS, as an instrument designed to guarantee freedom of movement, is in danger of becoming more and more secondary to the requirements of security, which are, of course, legitimate requirements. I believe, however, that we are overstepping the mark if we want - as the German Government seems to do - to make these databases accessible to the secret services, too.
This, together with the increasingly frequent use of biometrics are likely to be the - let us say - technically necessary result of inward-looking policies on freedom of movement and immigration. I therefore believe that the reason for these technical delays can only be an eminently political one.
(IT) Mr President, ladies and gentlemen, I believe that a worthy end - that of the free movement of EU citizens and the abolition of internal borders - is concealing an unacceptable means. The second generation Schengen Information System introduces new forms of social control, and the unlimited use of biometric data will in reality undermine personal data protection.
We are concerned because, recently, these data have been misused, with a genuine form of control being exercised. As we have said time and again, we believe that it is unacceptable for these data to end up in the hands of the secret services. We are concerned because an administrative function is being turned into an instrument of police control.
While we welcome the commendable work done by Mr Coelho, our group will therefore vote against, since we believe that, instead of debating the free movement of EU citizens, we are debating ways in which they will be completely controlled.
(PL) Mr President, the delay in extending the Schengen area will have both political and financial implications for the new Member States. The political implications will involve a deepening of the divide between those who are equal and those who are more equal within the Union, just when that gap should be disappearing. The financial implications will be considerable, because the bulk of the costs of the delay will have to be met by the new Member Sates. I very much hope, therefore, that most of these costs will be met from the European Union's budget, as proposed by the eight countries in the Salzburg Forum. I also hope that henceforth the Commission will play fair with the new Member States. The Commission was aware of the scale of the delays a long time ago, but chose not to make them public. What is even worse is that it is planned for the old Member States to join SIS II in June 2008, but the new Member States will only be able to join in the distant future. They may not be able to do so until the end of 2009. Discriminating against the new Member States in this way is simply unacceptable.
(EL) Mr President, Commissioner, the question is how effective the Schengen Agreement has been to date. Did it stop the Islamic fundamentalists in Madrid? Has it stopped Islamic fanatics throughout Europe? Did it stop them in London? So why should we apply it when we cannot defend Europe?
Tell me; is there a coastguard in the Aegean? Here you have not defined where the borders of Europe are. Two thousand people a day attempt to enter Greece and another two thousand attempt to enter Spain. Consequently, we are helping them. Once they have entered Greece, they can enter Italy, Austria, Germany or France. We are helping them by abolishing internal borders. What do we gain? And now we want a second generation. What are we offering our citizens? Agents tapping their telephones, cameras watching them, the Schengen system recording their personal data. We are therefore creating a democratic deficit without any corresponding benefit.
Of course I shall be voting against this dumbing down of democracy.
(NL) Mr President, ladies and gentlemen, this debate revolves around the question as to how the future, modified Schengen Information System can be utilised in a common European strategy, bearing in mind the two main challenges Europe is facing today, namely the tide of illegal immigration - the consequences of which we see from day to day - and the risk of Islam terrorism. That is the central question in this whole debate.
An information system in which all countries participate and that possesses more functions than its predecessor could prove useful in the tracing and expulsion of illegal immigrants and also in the fight against terrorism. Such an information system was dealt a heavy blow as long ago as last year, though, when the European Court of Justice stipulated that a country cannot deny anyone access on the basis of their being flagged in the system as a danger to law and order. After all, the Court specified that a country must be able to decide for itself whether the person involved forms a threat.
A deeper and more fundamental question is whether the individual Member States themselves have taken on board the Schengen logic and the spirit of the Schengen system. Accordingly, the legalisation of illegals, people who have entered the Schengen area illegally, is a manifest violation of the Schengen agreement. To put it in a nutshell, the information system must be placed in a broader framework. It is only useful if the Member States monitor the external borders effectively, adopt an active and consistent policy of tracing and expulsion and come down hard on human traffickers who make a fortune at external borders that are scantly monitored.
(HU) The integration of the European Union has reached an important milestone with the vote in the European Parliament on the regulations creating the legislative basis for the second-generation Schengen Information System. Parliament has indicated that it will do everything in its power to ensure that the promises made in the course of enlargement are fulfilled, and that the new Member States can join the Schengen system as soon as possible. Thanks are due to the rapporteur, who has done everything possible for this to be achieved.
It is precisely in order to avoid further delay that it is important for Parliament and the Council to reach an agreement on first reading. Thus, it is strange that, while here in Parliament we are striving to establish the legal background as quickly as possible and are prepared to accept compromises, the government representatives on the Council are voting on passages that will necessarily delay the solution. The key question regarding the path towards lifting the internal borders under Schengen is to know when the new Member States will be able to join the Schengen Information System; according to the Commission this is causing considerable delay. The objection given is that SIS II has taken longer to complete than planned, but one cannot help but presume that there are political reasons for the delay, although the Commission invokes technical reasons. But I would like to ask, can this justify maintaining this clearly discriminatory situation? Is it not irresponsible to burden the new Member States with so great a security deficit?
For Hungary, as for the other new Member States, one of the main challenges since accession has been to attain full Schengen membership. In popular opinion, this is one of the signs of the credibility of enlargement, and therefore we have to be open to any solution that can make it possible for entry into this system to take place by the planned deadline. The Commission, the Council, and Parliament have a great responsibility in this regard.
(HU) We have reached an extremely important stage of a long process. We would like to thank everyone who took part in this process, and in particular the rapporteur.
Nevertheless, the current situation is not an entirely happy one for us, since it seems that a multilevel membership is emerging within the Union, which we consider unacceptable. It is not certain that the new Member States will be able to join the Schengen system in October 2007, although the lifting of internal borders is one of the most important achievements of the European Union, especially for the citizens of those Member States who during the days of dictatorship were either unable to travel to the 'old' Member States, or could do so only under excessively severe restrictions. The opening of the borders under Schengen on the one hand strengthens a sense of belonging to a single community on the part of new EU citizens, and on the other hand can increase the confidence of the old Member States in the new ones. For this reason, the question of what we can join and when is far from insignificant.
The delay officially recognised by the Commission comes as a shock to us. We know that adequate guarantees for the security of the new system are necessary, yet the opening of the borders is also a moral question for the new Member States. There are others who share our view, as we can see in the Portuguese proposal. As an MEP from a new Member State, I have mixed feelings. I am glad that there is solidarity among Member States, but I regret that for the moment our joining SIS I is not yet certain. What is certain is that everything that lies ahead will involve budget overruns.
(EL) Mr President, the second generation Schengen Information System is an enhanced version of the database used to record the data of the citizens of the European Union and of third countries on the pretext of safeguarding public order within the European Union.
When we talk about the second generation Schengen Information System, we need to be clear. We are not simply talking about a technical aid which will help the Union to function better; we are talking about an institution of strategic importance, through which the forces of repression will acquire a politically enhanced role in order to combat terrorism and manage immigration, without any importance attached to data protection and without ensuring that data will not be passed to third countries.
In fact, exactly the opposite is happening, given that the Union has endorsed the facility to transfer our personal data to the secret services of third countries, such as the USA, via Europol and Eurojust. We are therefore all potential terrorists, or perhaps the new order is, at the same time, imposing a new legal order, in which our freedoms must first be sifted by the secret services and then granted to us? And this is supposed not to worry us.
- (LT) I would first like to thank Mr Coelho, who mentioned at our session today that the SIS II system is very useful for the new EU Member States that planned to join the Schengen area in autumn 2007.
I would like to note that my country, Lithuania, was very earnest in its preparations for Schengen membership, as was confirmed by a recent inspection of readiness to join Schengen area by European Commission experts. After all, the free movement of persons, which would be ensured by the enlargement of Schengen, is one of the key freedoms on which the European Union is based.
Unfortunately, we have recently been informed that Schengen enlargement will be delayed for technical reasons because the preparatory work for the second generation of the Schengen Information System SIS II will not be completed on time.
I fully agree with the ideas voiced by the rapporteur and would like to note that we should urge the Commission to present exhaustive and transparent information and findings of investigations to Parliament, specifying how the main SIS II project is being implemented, including the reasons for the delay.
We should also urge the Commission and the Council to take steps to enable compliance with the original date for new EU Member States to join Schengen.
If this is not possible, we must encourage the Commission to present a comprehensive assessment of the impact of the delay, specifying the resources necessary to cover the financial and organisational costs deriving from the development and implementation of SIS II and the liability for such costs.
(EL) Mr President, with Schengen ΙΙ we are not, for better or for worse, reinventing the wheel. We already have the Schengen area in Europe for freedom of movement and security. We owed solidarity to the new Member States and we owed solidarity, which we are granting in this way, given that the Commission has announced that the system will not be ready for several years.
However, with Schengen ΙΙ we also need to ensure that fundamental rights will be better protected than under Schengen Ι. Thanks to the amendments by the European Parliament, Schengen ΙΙ contains more detailed rules on data protection, makes provision for Community control of and responsibility for the functioning of the system, controls by the European Parliament and the jurisdiction of the European Court of Justice, bans access to third countries and makes provision for active control by the European Data Protection Supervisor and greater transparency.
At the same time, however, the ministers are unfortunately persistent in their refusal to harmonise the alerts system. What does 'clear indications that someone has committed a serious criminal offence' mean? We are talking here of the possibility of arbitrary action by over-zealous police officers. Fortunately, the Commission will try to harmonise it in three years, but you will need to work on this, Commissioner Frattini.
Finally, there is no data protection under the third pillar. The Council promised Parliament that it would do this, but it did not. Are we deluding ourselves? We are passing a measure here which, for the police and other authorities, concerns exchanges of private data, and yet the Council refuses to bring in this data protection measure, putting pressure on us instead to adopt this proposal.
I thank you, Mr President, but you can be sure that, if we do not have this framework decision immediately, Parliament's voice will be heard loud and clear.
- (SK) Over the past few days, doubts concerning the original deadline for accession to the Schengen area in October 2007 have become a focus of mass media attention in the new Member States.
Compliance with the deadline is conditional on the deployment of the new generation Schengen Information System, SIS II. In this regard I consider Mr Coelho's three reports to be very important. I would like to praise his work, including the amendments designed to make the Commission's proposal more transparent and to ensure that the Council adopts the consensus in the first reading.
Even though these three reports to a large extent focus on technical matters rather than on the frequently discussed Schengen area enlargement date, their smooth passage and implementation will determine the conditions under which the 2007 deadline might be still feasible.
A delay in deploying the Schengen system would certainly increase the final cost of completing it. In the case of Slovakia alone it has so far entailed about EUR 6 million. For this reason we find any delay unacceptable.
In the Hague Programme of 5 November 2004 the European Council called on the Council, European Commission and Member States to take all possible steps to lift border checks on the European Union's internal borders as soon as possible. Almost two years have elapsed since then, and the citizens of the Member States cannot understand the European Commission is only now tackling the technical and legal problems associated with implementing SIS II.
In conclusion I would like to call for consensus and for this legislation to be adopted in Parliament at first reading in order to ensure that the European Union does not lose credibility in the eyes of its citizens because of ineffective bureaucracy.
(SV) Mr President, Commissioner, fellow Members, ladies and gentlemen, I wish to thank Mr Coelho and others for their constructive work.
Those of us from the countries that have been able to participate in SIS have seen the 'wanted' register produce immediate results in our efforts to combat crime that knows no frontiers and that moves from one EU country to another. We are looking forward to a more developed SIS II system in which all 25, and soon all 27, countries can participate.
In the reports made accessible to citizens, this cooperation has given us both an instrument for preventing people with previous convictions from returning and a tool in the fight against drugs. We have also obtained a tool in the fight against people-traffickers, who not only smuggle in children and consign them to prostitution but also consign them to exploitation as a labour force. Once SIS II has been extended and brought into operation, we shall be able to supply Europeans with effective proof of our cooperation. This also means, however, that we must do more work both on combating crime and on protecting personal privacy.
Dialogue is required if we are to be able to meet the expectations that people have of us in the general debate on peace, security and justice as the basis for all the work we do. Is it not possible for such dialogue to take place more quickly, however?
(PL) Mr President, the citizens of the old European Union have enjoyed freedom of movement within the Schengen system since 1985. Following enlargement, however, the system has been unable to cope with the citizens of the new Member States. So, if these people wish to cross a border they are still subjected to checks, and required to spend long hours queuing patiently at crossing points. The time has surely come to put an end to this divide between the old and the new EU, whereby the citizens of the old and 'better' European Union can enjoy the freedom of movement laid down in the Treaties, whilst for the citizens of the new and 'worse' countries time has stood still since 1985. It seems paradoxical that although FRONTEX, the agency charged with protecting the EU's external borders, is located in Warsaw in a new Member State, Poles and citizens of other nations remain deprived of full freedom of movement within the European Union. I therefore call on this House to adopt the three reports debated today at first reading. We have to eliminate this tangible border which is perceived as a great wall that continues to divide the old from the new European Union. It is our duty to get rid of it. In conclusion, I would like to thank all the Members who have expressed solidarity with the new Member States today.
(ET) As the representative of a new Member State, I am very glad that the second generation of the Schengen Information System is nearing completion. The problem, however, is that the completion of the information system has been delayed. Whereas in June the Council confirmed that everything was under control and that the deadline would not change, two months later the situation was different.
Today it is apparently clear to everyone that the expansion of Schengen will be delayed, but it is not clear exactly how long this delay will be. I believe it would be better for all parties if an honest answer were given to all those concerned as to when accession will take place.
The new Member States have made a strong effort, and this must continue. We have problems in Estonia too. Our homework would, however, be much more effective if there were certainty concerning the future. Freedom of movement is not the only issue; there is also the fact that the uncertain situation creates mutual distrust. How does the Commission plan to act in this situation, and what would the deadlines be? This is a very important question today.
Mr President, after months of heavy negotiating, two and a half minutes is simply not enough time in which to enlighten this Parliament with my vision. I am going to finish my speech if that is OK with you.
It is now up to the European Commission and the relevant organisations within the Member States to make this new system perform in the best interest of our citizens. I want to call on the European Parliament here, however, to do some serious soul-searching about why we so often insist on having codecision, only to give it up again as soon as we can actually use it, and about our flip-flopping attitude concerning data protection. We will not prove the added value of the European Parliament to citizens by fighting for rights alone. We will prove that only by using them to society's benefit.
(PL) Mr President, Schengen is one of those EU projects that enables the citizens of the Member States to appreciate the benefits of belonging to the European Union. It makes travelling easier, helps with border control and also means crime can be dealt with more effectively. Parliament is keeping to its word and timetable, but the Commission is sadly lacking in this regard. It is still not clear when the new Member States will be able to join the enlarged system. The SIS I Plus proposal actually amounts to a step backwards, as it involves applying a different timeframe to the countries of the old and new European Union.
Along with other Central European countries, Poland implemented costly and politically difficult requirements in respect of its Eastern neighbours back in 2003. I shall be interested to know how Commissioner Frattini intends to explain to Polish, Czech, and Hungarian public opinion that the entry of our countries into the Schengen area has been delayed, possibly until 2009.
I shall also be interested to know whether the specific reasons for this delay will ever be divulged to us. It may well be that too many central EU institutions are located in Strasbourg and that it therefore cannot cope. But it may be that this situation is the result not of technical problems with the introduction of SIS II, but of the political reluctance of certain Member States to implement the Treaty in their domestic policy. I shall be unable to rid myself of such nagging suspicions until I receive a response to these questions.
Mr President, I believe that the majority of the speakers have mentioned the major problems faced by the second generation Schengen Information System (SIS II), and that a minority of them mentioned the legal basis. I am therefore going to speak about the legal basis and about the major problems that the functionality of the system has brought up, but before doing so, I should like once again to thank the rapporteur, Mr Coelho, for having worked closely not only with the Council, but also with the European Commission, with the aim of reaching a satisfactory compromise on the legal basis about which I shall say a few words in a moment's time.
Several of you spoke about the delay in implementing the second generation system. I will, as ever, be frank with you: I believe that the game that consists in constantly looking for someone on whom to pin the blame, instead of resolving the problem, is not helpful. Why? Because the Member States, and especially those represented by the speakers who have taken the floor in this House, know only too well what has caused this delay. The Member States have already examined on several occasions the revised time-limits for implementation, which will be submitted for approval at the December Council. One of you spoke about 2009. I cannot guarantee that final approval will be given by the December Council, but the Commission proposal's target date for the entry into operation of a second generation system is not 2009, but indeed June 2008. As for the delays - I repeat - they are linked to the purely technical problems relating to the functioning of the sites. Thus the central site, installed in Strasbourg, where we are, has experienced some delays. However, these delays are also linked to contractual procedures in several Member States, especially in the new Member States.
Furthermore, virtually all, or, at any rate, a great majority, of the Member States have requested more time in order to test the technical connections linking their national systems to the central site. It is the Member States that have requested an additional three-month extension, not the Council or the European Commission. The Council and the Commission have committed themselves to limiting the delay, and even to making up for the time lost. I can tell you that a working group, working alongside the Commission and the Member States, has been set up in order to oversee the implementation of the revised plan that I proposed and that the Member States have examined and are going to approve in December.
We are in the process of evaluating some temporary solutions. Thus, Portugal's proposal, which has been called SIS Plus, is only a temporary solution in terms of reducing the time limit and can under no circumstances constitute an alternative to the SIS II system. I could also take account - and I am saying so here in this Parliament - of the financial impact of the delay on the new Member States. I am saying this and I am confirming it, but on one condition: that the Member States making the requests are not themselves lagging behind in terms, for example, of contractual procedures. Furthermore, I can tell you, in all honesty, that, to date, Slovenia is the only country technically able to meet the initial deadline of October 2007.
I should like to say a few words now about the legal basis. With regard to the proposal submitted to Parliament, I can say, just as Mr Coelho himself quite rightly said, that this is a good result for the European Union. The controls carried out by the police authorities will be made more effective, with the result that the external borders will be more secure and an appropriate level of protection of personal data will also be maintained. Frankly, I hope, like several of you do, that the Council will finally act on the political commitment made by the Austrian and Finnish Presidencies, and by that I mean the agreement on the proposal for a framework directive aimed at integrating data protection into the third pillar so as to create a comprehensive system incorporating security and the protection of fundamental rights.
Parliament, the Council and the Commission have shown that they are capable of working together to reach a balanced compromise. The new Member States are rightly calling for the controls at their external borders to be lifted. The fact that we are acting fairly swiftly in guaranteeing all EU citizens a real area of free movement is one of the most visible results of EU enlargement. Finally, any delay due to the legal basis is going to affect this major political result for Europe, which was a priority objective in the accession treaty.
The joint debate is closed.
The vote will take place on Wednesday at 12.30.